PER CURIAM.
Gary Williams appeals his judgment and sentence for robbery with a firearm. While we find no substantive merit in this áppeal, we note that the lower court erred in imposing court costs against Williams, who earlier had been adjudged insolvent.
Accordingly, we strike the costs of $10 and $2 assessed against appellant under sections 960.20 and 943.25(4), Florida Statutes (1981). See Brown v. State, 427 So.2d 271 (Fla. 2d DCA 1983). Except as set forth above, we affirm the judgment and sentence.
GRIMES, A.C.J., RYDER, J., and HAN-LON, MORTON, J., Associate Judge, concur.